SMITH, Judge.
Defendant appeals from his conviction by the trial court of selling a motor vehicle inspection without actually performing an inspection in violation of Sec. 307.365 RSMo Cum.Supp.1984. He was fined $250 and costs. We reverse.
Defendant is a mechanic licensed to perform vehicle inspections. David Degnan took a 1971 Chevy Malibu to defendant’s place of employment to get it inspected. He advised defendant that he needed an inspection that day. Degnan was told by another employee he could not remain in the bay area of the facility and he went outside. He saw someone enter the car and the car remained in the bay for 20 to 25 minutes. Degnan did not observe what went on in the bay area and spent his time walking around outside. He paid thirty dollars at the conclusion of the inspection, $9.00 for the inspection and $21 for a used tire. After the inspection there was an extra tire in the trunk of his car. Some time thereafter Degnan had a collision with an ice machine and damaged the front end of his vehicle. It was then inspected by a state patrol officer who testified the emissions system of the vehicle passed inspection. An objection to whether it failed inspection on any other basis was sustained on relevancy grounds.
There is no credible evidence that defendant failed to inspect the vehicle. Inasmuch as that is the essential element of the charge against the defendant the state failed to establish defendant’s guilt.
Judgment reversed and defendant is ordered discharged.
GAERTNER, P.J., and SNYDER, J., concur.